                                             Case 3:19-cv-05830-JCS Document 42 Filed 04/20/20 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       JAMES FAIRCLOTH,                                  Case No. 19-cv-05830-JCS
                                                         Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE WHY
                                                   v.                                        CASE SHOULD NOT BE REMANDED
                                   9
                                                                                             FOR LACK OF SUBJECT MATTER
                                  10       AR RESOURCES, INC.,                               JURISDICTION
                                                         Defendant.
                                  11
                                  12
Northern District of California




                                                Plaintiff James Faircloth originally brought this action in the California Superior Court for
 United States District Court




                                  13
                                       Contra Costa County, where it was assigned case number L19-5208, asserting federal claims
                                  14
                                       under the Fair Debt Collection Practices Act (“FDCPA”) and the Fair Credit Reporting Act
                                  15
                                       (“FCRA”), as well as state law claims under the Rosenthal Fair Debt Collection Practices Act
                                  16
                                       (“RFDCPA”) and the California Consumer Credit Reporting Agencies Act (“CCRAA”).
                                  17
                                       Defendant AR Resources, Inc. removed to this Court based on federal question jurisdiction
                                  18
                                       pursuant to 28 U.S.C. § 1331. In response to AR Resource’s first motion to dismiss, Faircloth
                                  19
                                       filed a first amended complaint, omitting his FCRA claim and inadvertently omitting his CCRAA
                                  20
                                       claim. The Court granted a subsequent motion by AR Resources to dismiss the remaining FDCPA
                                  21
                                       and RFDCPA claims with leave to amend, and also allowed Faircloth to reassert his CCRAA
                                  22
                                       claim in his second amended complaint. See Order Granting Mot. to Dismiss (dkt. 32).1 Faircloth
                                  23
                                       has now filed a second amended complaint asserting only a claim under the CCRAA, see 2d Am.
                                  24
                                       Compl. (dkt. 35), and AR Resources moves to dismiss solely on the basis that Faircloth’s claim is
                                  25
                                       preempted by the FCRA, see Mot. (dkt. 41). Neither Faircloth’s present complaint nor AR
                                  26
                                       Resources’ present motion addresses the issue of subject matter jurisdiction.
                                  27
                                  28   1
                                           Faircloth v. AR Res., Inc., No. 19-cv-05830-JCS, 2020 WL 820307 (N.D. Cal. Feb. 19, 2020).
                                           Case 3:19-cv-05830-JCS Document 42 Filed 04/20/20 Page 2 of 2




                                   1          Faircloth’s only remaining claim is asserted under state law, and there is no indication that

                                   2   either the diversity of citizenship or the amount in controversy requirement of 28 U.S.C. § 1332 is

                                   3   satisfied. The Court therefore likely has jurisdiction over the second amended complaint, if at all,

                                   4   only by virtue of its relationship to Faircloth’s previously-asserted federal claims under the

                                   5   supplemental jurisdiction provided by 28 U.S.C. § 1367(a).2 Under subsection (c) of that statute,

                                   6   however, a district court “may decline to exercise supplemental jurisdiction over a claim under

                                   7   subsection (a) if,” among other reasons, “the district court has dismissed all claims over which it

                                   8   has original jurisdiction.” 28 U.S.C. § 1367(c). “[I]n the usual case in which all federal-law

                                   9   claims are eliminated before trial, the balance of factors to be considered under the [supplemental]

                                  10   jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point toward

                                  11   declining to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v.

                                  12   Cohill, 484 U.S. 343, 350 n.7 (1988).
Northern District of California
 United States District Court




                                  13          The parties are therefore ORDERED TO SHOW CAUSE why the Court should take the

                                  14   unusual approach of retaining jurisdiction over Faircloth’s remaining state law claim and should

                                  15   not instead remand the case to state court. The parties are ORDERED to confer no later than April

                                  16   24, 2020 to determine whether either party believes the case should remain in this Court. If both

                                  17   parties agree that the case should be remanded, they shall file a joint statement to that effect no

                                  18   later than April 27, 2020. If either or both parties oppose remand, they shall address the issue in

                                  19   the opposition brief and reply brief that remain to be filed on AR Resources’ present motion to

                                  20   dismiss.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 20, 2020

                                  23                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  24                                                    Chief Magistrate Judge
                                  25
                                  26
                                  27   2
                                        Although AR Resources’ present motion seeks dismissal based on federal preemption, a federal
                                  28   defense does not establish federal question jurisdiction under 28 U.S.C. § 1331. Caterpillar Inc. v.
                                       Williams, 482 U.S. 386, 393 (1987).
                                                                                         2
